DETAILED ACTION
EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………......4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/12/2021.Claims 1-12 are pending. In response to Amendment, the previous rejection of claims 1-12 under 35 USC 103(a) as obvious over Osawa et al (JP 2008-148328) in view of Nam et al (US 2010/0231723) are withdrawn. Note that the double patenting rejection has been withdrawn since application 16/258863 and 16/080745 has been ABANDONNED .
				
				Allowable Subject Matter 
Claims 1-12 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Osawa et al teaches an analysis apparatus comprising a memory storing instructions; and at least one processor executing the instructions to perform: outputting a setting screen to accept, from a user, an input ( The specific block decision device includes a user input state 
 Nam et al. teaches the moving time refers to a time interval between neighboring events of consecutive events (i.e., appearing or disappearing events) occurring in a moving object. Thus, if a 
determining that the person has been continuously present in the predetermined area between the first point in time and the second point in time, and wherein the method further comprises defining, in a case in which the elapsed time is any of equal to and greater than the reference value, the elapsed time as the time interval between when the person disappears from the predetermined area and when the person reappears to the predetermined area.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 5 and 9 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664